DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  
	In claim 3, line 6, the limitation “the turning mechanism a hydraulic cylinder” should be “the turning mechanism includes a hydraulic cylinder”.  
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “elevated/lowered” in line 6 making it unclear as to whether both elevation and lowering are included in the operation of the traveling devices. Claims 2 – 6 depend from independent claim 1, and therefore, are also rejected.
Claims 2, 5 and 6 recites the limitation "the articulated link mechanism".  There is insufficient antecedent basis for this limitation in the claim.  In particular, it is unclear whether these limitations refer to one link mechanism or multiple.

In claim 8, line 6, includes the limitation “the other thereof are floated off the ground surface” made in reference to the “traveling functional portions”.  However, the term “floated” is improper since the traveling functional portions are not weightless and hydraulic cylinders are used to lift them up.  For the purpose of examination, this term will be taken to mean the traveling functional portions are raised or lifted off of the ground.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1 – 3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by patent number US 4,558,758 to Littman et al. (hereinafter referred to as Littman).

Regarding claims 1 – 3, 5 and 6, Littman discloses a work vehicle (prime mover 10) comprising: 
	[Claim 1] a vehicle body (central body 20); 
	a plurality of traveling devices (wheel means 90) for driving traveling; 
	a plurality of articulated link mechanisms (legs 18) having at least two or more joints (pivot means 69 and 84) and supporting the plurality of traveling devices to the vehicle body, with allowing the plurality of traveling devices to be elevated/lowered independently of each other; 
	a driving mechanism (activating means 73 and 83) capable of changing respective postures of the plurality of articulated link mechanisms independently of each other; and 
	a plurality of turning mechanisms (synchro mechanisms 95, 95a, 95b and 95c) configured to support the respective plurality of the articulated link mechanisms to the vehicle body, with allowing the link mechanisms to be orientation-changeable about a vertical axis (the axis formed by synchro mechanisms 95);
	[Claim 2] wherein: 
	the articulated link mechanism (leg 18) includes a base end portion (support or carrier 58) supported to the vehicle body (central body 20), a first link (first section 44) 
	the turning mechanism (synchro mechanisms 95, 95a, 95b and 95c) is supported to a frame of the vehicle body, and includes a vehicle side support member (brackets 50 and 52) that supports the base end portion pivotally about a vertical axis (formed by synchro mechanisms 95);
	[Claim 3] wherein: 
	the driving mechanism (activating means 73 and 83) includes a first hydraulic cylinder capable of changing the pivotal posture of the first link (first section 44) relative to the vehicle body (central body 20), and a second hydraulic cylinder capable of changing the pivotal posture of the second link (second section 70) relative to the first link (the actuators are hydraulic; Col. 4, Lns. 49 – 54); and 
	the turning mechanism (synchro mechanisms 95, 95a, 95b and 95c) includes a hydraulic cylinder for a turning operation for changing the orientation of the articulated link mechanism (leg 18) about the vertical axis (formed by synchro mechanisms 95) relative to the vehicle side support member (brackets 50 and 52; the actuators are hydraulic; Col. 4, Lns. 49 – 54);
	[Claim 5] wherein: 

	as seen in a plan view, the turning mechanism (synchro mechanisms 95, 95a, 95b and 95c) is disposed to be located between the vehicle body (central body 20) and the articulated link mechanism (leg 18; See Figs. 1 and 2); and
	[Claim 6] wherein: 
	the turning mechanism (synchro mechanisms 95, 95a, 95b and 95c) is provided in a state of being located more upwards than the articulated link mechanism (leg 18) as seen in a side view (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese patent document number JP 2005-131756 A to Shudo et al. (hereinafter referred to as Shudo), in view of Littman.

Regarding claims 7 and 8, Shudo discloses a work vehicle (mobile robot 1) comprising: 
	[Claim 7] a vehicle body (body part 10); 

	a vehicle body support portion for supporting the traveling functional portions respectively with allowing changes in height positions thereof relative to the vehicle body and allowing also maintaining of the posture of the vehicle body (Figs. 6 and 7); and 
	a driving operational portion (gearmotors 50, 60 and 70) operable to change the vehicle support portion; and 
	wherein one pair of the traveling functional portions (legs 30) are turned closer to each other to clamp an object therebetween (See Figs 13 and 14 having robot gripping object with touch sensors 32a and 32b in forearms); and
	[Claim 8] wherein: 
	when either one of the traveling functional portions (legs 30) on the left and right opposed sides, which are located on the vehicle front side, and the traveling functional portions on the left and right sides, which are located on the vehicle rear side, are placed in contact with the ground surface for maintaining the posture of the vehicle body (body part 10), the other thereof are floated off the ground surface and are turned closer to each other to clamp the object therebetween (See Figs. 13 and 14 where the robot’s legs are on the ground while its arms are held up holding a round object).

However, Shudo does not disclose the traveling functional portions and the vehicle body support portion are supported to the vehicle body to be turnable about a vertical axis.  
.

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 9 – 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 4 discloses the work vehicle as defined in claim 2, but does not disclose wherein:
	 an idle wheel is supported to a connecting portion between the first link and the second link; and 
	the traveling device and the idle wheel are changeable in their orientations together about the vertical axis.

Regarding claim 9, the prior art does not disclose a work vehicle as defined in claim 7, 	wherein: 

	the traveling functional portion is arranged such that, as the wheel and the idle wheel both come into contact with the ground surface, the vehicle body is supported with a front/rear width extending between the wheel and the idle wheel; and 
	the vehicle body support portion comprises a bending link mechanism, the bending link mechanism including a first link having one end portion thereof supported to the vehicle body to be pivotable about a horizontal axis, and a second link having one end portion thereof supported to the other end portion of the first link to be pivotable about a horizontal axis; 
	the wheel is supported to the other end portion of the second link; and 
	the idle wheel is supported to a connecting portion between the first link and the second link.  Claims 10 and 11 depend from claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/           Examiner, Art Unit 3611       


/TONY H WINNER/           Primary Examiner, Art Unit 3611